Mr. Justice McSurely delivered the opinion of the court. This is a suit in garnishment, brought by the Hill Construction Co., for the use of The Reddy Roofing Co., against the Chicago, Rock Island & Pacific Railway Co., upon a judgment theretofore obtained by The Reddy Roofing Co. against the Hill Construction Co. for $187.57. The Railway Company filed an answer with a copy of the contract between the Hill Construetion Co. and the Railway Company attached. The cause coming before the trial court, it made certain findings of fact “from a consideration of the answer of said garnishee and the admissions of counsel now here made in open court on behalf of said garnishee,” and upon such findings judgment was entered against the garnishee. There is no bill of exceptions in the record. We, therefore, must presume that the admissions of counsel made in open court on behalf of the garnishee were sufficient to sustain the findings of the trial court. Blair v. Ray, 103 Ill. 615; Barger v. Hobbs, 67 Ill. 592; Miller v. Glass, 118 Ill. 443; Boyles v. Chytraus, 175 Ill. 370. This is a case of the fourth class in the Municipal Court, and the admissions of counsel need not be under oath. Illinois Statutes, Chapter 37, Municipal Court, Section 48. “It has been repeatedly held that an attorney may admit facts on the trial.” Wilson v. Spring, 64 Ill. 14, 18; Meriden Hydro-Carbon Arc Light Co. v. Anderson, 111 Ill. App. 449; Leahy v. Stone, 115 Ill. App. 138. No error appearing upon the record, the judgment will be affirmed. Affirmed. A petition by plaintiff in error for a rehearing having been allowed, there is now presented to this court a question as to the form of the judgment entered by the trial court. It is suggested that, this being a fourth class case, the Municipal Court had no power to enter judgment against the garnishee for an amount in excess of $1,000, even though the judgment of the Beddy Boofing Company was for less than $1,000; and it is claimed that this being a jurisdictional question, it can be raised at this stage of the proceedings, although not raised before. We are of the opinion that this is not a jurisdictional question, but merely a question as to the form of the judgment, which should have been raised' in the trial court. It comes too late upon a petition for a rehearing. The opinion heretofore rendered is refiled and the judgment affirmed. Affirmed.